department of the treasury internal_revenue_service washington d c l4 tax_exempt_and_government_entities_division jun uniform issue list dollar_figure legend taxpayer ira x financial_institution a financial_institution b amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution of amount from ira x amount was withheld from the distribution for federal_income_tax within days of the date of distribution taxpayer rolled over the net distribution amount into ira x taxpayer asserts that his failure to accomplish a rollover of amount within the day period prescribed by sec_408 of the code was due to an error made by his financial adviser a representative of financial_institution a taxpayer represents that amount has not been used for any other purpose taxpayer met with his investment adviser at financial_institution a the custodian of ira x a portion of ira x was invested in an annuity with financial_institution b the adviser indicated that he would arrange a withdrawal from the annuity at financial_institution b to be rolled over into ira x the adviser obtained the necessary form from financial_institution band completed it for taxpayer's signature however the sections of the form indicating that it was intended to be a direct transfer within ira x and that there should be no tax withholding were not completed taxpayer signed the distribution form on date a check for amount with amount being withheld was issued on date and received by taxpayer on or about date taxpayer immediately gave the check to his financial adviser and it was deposited in ira x on date taxpayer represents that he did not realize that taxes had been withheld until after the expiration of the 60-day rollover period based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error on the part of a representative of financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc
